                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JUDI M. SCHLOTTMAN,

      Plaintiff,                                   Case No. 18-cv-10110
                                                   Hon. Matthew F. Leitman
v.

UNITED STATES OF AMERICA, et al.,

     Defendant.
__________________________________________________________________/
            ORDER DENYING RICHARD WAGNER, JR.’S
        MOTION TO EXTEND TIME FOR PAYMENT (ECF No. 40)

      On August 13, 2020, Judi Schlottman and Richard L. Wagner, Jr. entered into

a settlement agreement with the United States of America in which Schlottmann and

Wagner agreed to pay the United States $60,000.00. The payment was supposed to

be made within 90 days.

      On October 9, 2020, Wagner filed a motion in which he asked the Court to

extend the time for him to pay his portion of the settlement amount. (See Mot., ECF

No. 40.) The Court is not aware of any authority under which it may unilaterally

change the terms of a settlement agreement that the parties freely negotiated and

executed. And while the Court is sympathetic to Wagner’s financial situation, the

time for Wagner to pay the amount he owes has repeatedly been extended. Indeed,

Wagner’s motion has been pending for nearly eight months, and he has not had to

pay the United States during that time. Simply put, Wagner is not entitled to any

                                        1
further extension of time to pay the amount due and owing under the settlement

agreement.

      For all of these reasons, Wagner’s motion (ECF No. 40) is DENIED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: May 28, 2021                  UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 28, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
